Case 8:19-cv-02398-JVS-DFM Document 1 Filed 12/11/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11      Nehemiah Kong,                         Case No.

12               Plaintiff,
                                               Complaint For Damages And
13        v.                                   Injunctive Relief For Violations
                                               Of: American’s With Disabilities
14      Charlotte M. Paur, in individual       Act; Unruh Civil Rights Act
        and representative capacity as
15      trustee of the Charlotte M. Paur
        Trust dated December 29, 1986 and
16      restated on March 6, 2014; and
        Does 1-10,
17
                 Defendants.
18
19
            Plaintiff Nehemiah Kong complains of Charlotte M. Paur, in individual
20
     and representative capacity as trustee of the Charlotte M. Paur Trust dated
21
     December 29, 1986 and restated on March 6, 2014; and Does 1-10
22   (“Defendants”), and alleges as follows:
23
24
        PARTIES:
25      1. Plaintiff is a California resident with physical disabilities. He is a
26
     paraplegic who suffers from Polio. He uses a wheelchair for mobility. He has a
27
     specially equipped van with a ramp that deploys out of the passenger side of
28   his van.


                                           1

     Complaint
Case 8:19-cv-02398-JVS-DFM Document 1 Filed 12/11/19 Page 2 of 7 Page ID #:2




 1      2. Defendant Charlotte M. Paur, in individual and representative capacity
 2   as trustee of the Charlotte M. Paur Trust dated December 29, 1986 and
 3   restated on March 6, 2014, owned the real property located at or about 8890
 4   Valley View Street, Buena Park, California, in May 2019.
 5      3. Defendant Charlotte M. Paur, in individual and representative capacity
 6   as trustee of the Charlotte M. Paur Trust dated December 29, 1986 and
 7   restated on March 6, 2014, owns the real property located at or about 8890
 8   Valley View Street, Buena Park, California, currently.
 9      4. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein,
14   including Does 1 through 10, inclusive, is responsible in some capacity for the
15   events herein alleged, or is a necessary party for obtaining appropriate relief.
16   Plaintiff will seek leave to amend when the true names, capacities,
17   connections, and responsibilities of the Defendants and Does 1 through 10,
18   inclusive, are ascertained.
19
20      JURISDICTION & VENUE:
21      5. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24      6. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
Case 8:19-cv-02398-JVS-DFM Document 1 Filed 12/11/19 Page 3 of 7 Page ID #:3




 1   founded on the fact that the real property which is the subject of this action is
 2   located in this district and that Plaintiff's cause of action arose in this district.
 3
 4      FACTUAL ALLEGATIONS:
 5      8. Plaintiff went to the Shopping Center to eat at Kopan Ramen with the
 6   intention to avail himself of its goods and to assess the businesses for
 7   compliance with the disability access laws.
 8      9. Kopan Ramen is a facility open to the public, a place of public
 9   accommodation, and a business establishment.
10      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11   to provide accessible parking in conformance with the ADA Standards as it
12   relates to wheelchair users like the plaintiff.
13      11. On information and belief the defendants currently fail to provide
14   accessible parking.
15      12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
16   personally encountered these barriers.
17      13. By failing to provide accessible facilities, the defendants denied the
18   plaintiff full and equal access.
19      14. The failure to provide accessible facilities created difficulty and
20   discomfort for the Plaintiff.
21      15. The defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24      16. The barriers identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the
26   Department of Justice as presumably readily achievable to remove and, in fact,
27   these barriers are readily achievable to remove. Moreover, there are numerous
28   alternative accommodations that could be made to provide a greater level of


                                               3

     Complaint
Case 8:19-cv-02398-JVS-DFM Document 1 Filed 12/11/19 Page 4 of 7 Page ID #:4




 1   access if complete removal were not achievable.
 2      17. Plaintiff will return to Kopan Ramen to avail himself of its goods and to
 3   determine compliance with the disability access laws once it is represented to
 4   him that Kopan Ramen and its facilities are accessible. Plaintiff is currently
 5   deterred from doing so because of his knowledge of the existing barriers and
 6   his uncertainty about the existence of yet other barriers on the site. If the
 7   barriers are not removed, the plaintiff will face unlawful and discriminatory
 8   barriers again.
 9      18. Given the obvious and blatant nature of the barriers and violations
10   alleged herein, the plaintiff alleges, on information and belief, that there are
11   other violations and barriers on the site that relate to his disability. Plaintiff will
12   amend the complaint, to provide proper notice regarding the scope of this
13   lawsuit, once he conducts a site inspection. However, please be on notice that
14   the plaintiff seeks to have all barriers related to his disability remedied. See
15   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
16   encounters one barrier at a site, he can sue to have all barriers that relate to his
17   disability removed regardless of whether he personally encountered them).
18
19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21   Defendants.) (42 U.S.C. section 12101, et seq.)
22      19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint.
25      20. Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods and services of any
27   place of public accommodation is offered on a full and equal basis by anyone
28   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                               4

     Complaint
Case 8:19-cv-02398-JVS-DFM Document 1 Filed 12/11/19 Page 5 of 7 Page ID #:5




 1   § 12182(a). Discrimination is defined, inter alia, as follows:
 2            a. A failure to make reasonable modifications in policies, practices,
 3               or procedures, when such modifications are necessary to afford
 4               goods,     services,   facilities,   privileges,     advantages,    or
 5               accommodations to individuals with disabilities, unless the
 6               accommodation would work a fundamental alteration of those
 7               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8            b. A failure to remove architectural barriers where such removal is
 9               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10               defined by reference to the ADA Standards.
11            c. A failure to make alterations in such a manner that, to the
12               maximum extent feasible, the altered portions of the facility are
13               readily accessible to and usable by individuals with disabilities,
14               including individuals who use wheelchairs or to ensure that, to the
15               maximum extent feasible, the path of travel to the altered area and
16               the bathrooms, telephones, and drinking fountains serving the
17               altered area, are readily accessible to and usable by individuals
18               with disabilities. 42 U.S.C. § 12183(a)(2).
19      21. When a business provides parking for its customers, it must provide
20   accessible parking.
21      22. Here, accessible parking has not been provided.
22      23. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25      24. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28      25. Here, the failure to ensure that the accessible facilities were available


                                            5

     Complaint
Case 8:19-cv-02398-JVS-DFM Document 1 Filed 12/11/19 Page 6 of 7 Page ID #:6




 1   and ready to be used by the plaintiff is a violation of the law.
 2
 3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5   Code § 51-53.)
 6      26. Plaintiff repleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9   that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13      27. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15      28. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23
24             PRAYER:
25             Wherefore, Plaintiff prays that this Court award damages and provide
26   relief as follows:
27           1. For injunctive relief, compelling Defendants to comply with the
28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                              6

     Complaint
Case 8:19-cv-02398-JVS-DFM Document 1 Filed 12/11/19 Page 7 of 7 Page ID #:7




 1   plaintiff is not invoking section 55 of the California Civil Code and is not
 2   seeking injunctive relief under the Disabled Persons Act at all.
 3       2. Damages under the Unruh Civil Rights Act, which provides for actual
 4   damages and a statutory minimum of $4,000 for each offense.
 5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 7
     Dated: November 26, 2019         CENTER FOR DISABILITY ACCESS
 8
 9
                                      By:
10
11
                                      ____________________________________
12
                                             Russell Handy, Esq.
13                                           Attorney for plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
